Exhibit (10)(n)


EXECUTIVE INCENTIVE PLAN


1.


Name and Purpose


 

(a)


Vulcan Materials Company ("Company") hereby establishes an incentive
compensation plan to be known as the "Vulcan Materials Company Executive
Incentive Plan" ("Plan"), as set forth herein and as it may be amended from time
to time. The Plan is a successor to the Vulcan Materials Company Management
Incentive Plan with respect to any senior executive of the Corporation who
participates in the Plan. The purpose of the Plan is to promote the
profitability of the Corporation by providing incentives and rewards for those
senior executives of the Corporation who contribute to the operating progress
and earning power of the Corporation, and who are potentially subject to the
deduction limit in Section 162(m) of the Internal Revenue Code of 1986 ("Code").


 

(b)


The Plan shall become effective as of January 1, 2001 ("Effective Date"),
subject to the approval of the Plan by a majority of the Company's shareholders
in a separate vote. The Committee may establish Award Percentages and Target
Awards before the Plan has been approved by shareholders; but no award under the
Plan may be paid unless and until the shareholders of the Company approve the
Plan. The Plan shall remain in effect until the Board amends or terminates the
Plan pursuant to Section 15 below.


2.


Definitions


                 As used in the Plan, unless the context otherwise requires,
each of the following terms has the meaning set forth below:


 

(a)


"Award Percentage" means the maximum percentage of the Incentive Reserve that a
Covered Employee may receive for a Year in which the Covered Employee is
eligible to participate in the Plan, as determined by the Committee.


 

(b)


"Balance Sheet" means the consolidated statement of the Corporation's financial
position certified by the Public Accountants and published from year to year in
the Corporation's Annual Report to Shareholders.


 

(c)


"Board of Directors" or "Board" means the Board of Directors of the Company.


 

(d)


"Change in Control" means:


   

          (i)  The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then outstanding shares of Common Stock of the Company (the
"Outstanding Company Common Stock") or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this subparagraph (i), the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subparagraph (iii) of this Section 2(b); or


   

          (ii)  Individuals who, as of the Effective Date, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


   

          (iii)  Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a "Business Combination"), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Company
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (3) at least a majority of the members of the board of
directors of the Company resulting from such Business Combination were members
of the Incumbent Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination; or


   

          (iv)  Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


 

(e)


"Code" means the Internal Revenue Code of 1986, as amended from time to time.
Any references to a particular section of the Code shall be deemed to include
any successor provision thereto.


 

(f)


"Committee" means the Compensation Committee of the Board of Directors, which
consists solely of two or more "outside directors" within the meaning of Section
162(m) of the Code.


 

(g)


"Common Stock" means the common stock of the Company with a par value of $1.00
per share.


 

(h)


"Company" means Vulcan Materials Company, a New Jersey corporation.


 

(i)


"Consolidated Net Earnings" for any Year means the sum of (i) the amount of net
earnings (before any deduction for dividends) as reported in the Statement of
Earnings, except that items which are classified therein as extraordinary items
shall be excluded in the computation of Consolidated Net Earnings and (ii)
interest on long-term debt included in Net Capital, such interest to include
charges or credits arising out of premium or discount paid or received with
respect to such debt, and such interest to be adjusted for the provision for
federal and state income taxes attributable thereto.


 

(j)


"Corporation" means the Company and its Subsidiaries.


 

(k)


"Covered Employee" means any individual who is a "covered employee" within the
meaning of Section 162(m) of the Code on the last day of the Company's taxable
year for which the individual is selected to participate in the Plan, and each
other senior executive of the Corporation who is designated by the Committee as
a Covered Employee for a particular Year.


 

(l)


"Incentive Award" means the amount payable to a Covered Employee under the Plan,
as determined by the Committee on or after the end of each Year for which the
Covered Employee is eligible to participate in the Plan.


 

(m)


"Incentive Reserve" means the amount determined under Section 5 below that is
available for the payment of awards under the Plan for a Year; provided that
such amount is established and maintained as a general ledger entry solely for
the Company's convenience and is not intended to be a funding mechanism for
awards under the Plan.


 

(n)


"Net Capital" for any Year means the sum of (1) long-term debt (comprising
bonds, debentures and promissory notes having a maturity at the time of creation
of more than one year), (2) issued capital stock, (3) capital in excess of par
value and (4) earnings retained in the business and reserves created by
appropriations therefrom, less the cost of treasury stock, all as shown in the
Balance Sheet as of the end of the preceding Year, with appropriate prorated
adjustment, as approved by the Public Accountants in accordance with the Plan,
for any change during the Year arising from increase or decrease of outstanding
principal of long-term debt or from original issuance or redemption and
retirement of capital stock.


 

(o)


"Public Accountants" means the independent public accountants employed by the
Company from year to year for the purpose of submitting an opinion on the
Corporation's Statement of Earnings.


 

(p)


"Statement of Earnings" means the consolidated statement of the Corporation's
earnings certified by the Public Accountants and published from year to year in
the Corporation's Annual Report to Shareholders.


 

(q)


"Subsidiary" means any corporation, the majority of the outstanding voting stock
of which is owned, directly or indirectly, by the Company, and that is not
itself a publicly-held corporation within the meaning of Section 162(m) of the
Code.


 

(r)


"Target Award" means a target annual bonus established by the Committee to be
paid pursuant to Section 13 in the event of Change in Control.


 

(s)


"Year" means a fiscal year or period covered by a Statement of Earnings and for
which the Plan is in effect.


3.


Regulations


                 The Committee shall have the power to adopt eligibility and
other rules and regulations not inconsistent with the provisions of the Plan for
the administration thereof, and to alter, amend or revoke any rule or regulation
so adopted.


4.


The Committee and Its Functions


 

(a)


Subject to the provisions of this Plan, full power and authority to interpret
and administer the Plan are vested in the Committee. The Committee shall have
the discretionary authority to act with respect to each Covered Employee. The
Committee is authorized to conduct such consultations with officers and other
executives of the Company as it shall deem necessary or appropriate in the
performance of its duties and responsibilities with respect to the Plan. The
Committee's discretion in interpreting and administering the Plan with respect
to Covered Employees is specifically subject to the terms and conditions of
Section 7 below.


 

(b)


Without limiting the generality of Section 4(a) above, and except as otherwise
specifically provided in this Plan, the Committee shall have the exclusive
authority to: (i) interpret and administer the Plan and any instrument or
agreement relating to the Plan or an Incentive Award; (ii) establish, amend,
suspend, or waive rules and regulations for the administration of the Plan;
(iii) engage or employ from time to time such counsel, advisers, consultants,
accountants, analysts and other persons as it may deem necessary or expedient
for the performance of such functions; (iv) appoint such agents as it shall deem
appropriate for the proper administration of the Plan; (v) determine the rights
of Covered Employees in the event of death, disability, termination, Change in
Control and the like; and (vi) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan. All designations, determinations, interpretations and other decisions
by the Committee under or with respect to the Plan or any Incentive Award under
the Plan shall be final, conclusive, and binding upon all persons and entities,
including the Company, any Subsidiary, any employee of the Corporation, any
beneficiary and any shareholder. No determination of the Committee shall be
subject to de novo review if challenged in court.


5.


Incentive Reserve; Annual Provision; Annual Review of Earnings Factor; Annual
Awards


 

(a)


The Corporation shall meet the performance target under the Plan for any Year if
Consolidated Net Earnings exceed 6% of Net Capital for the Year. For any Year in
which the Corporation meets the performance target, the Committee may establish
an Incentive Reserve equal to 4% of Consolidated Net Earnings in excess of 6% of
Net Capital.


 

(b)


As promptly as practicable after the end of each Year, the Public Accountants
shall determine and certify in a report to the Committee the maximum amount, as
determined under Section 5(a) above, available for credit to the Incentive
Reserve for the such Year.


 

(c)


As promptly as practicable after its receipt of the report described in Section
5(b) above, the Committee shall certify in writing whether the performance
target described in Section 5(a), above, was attained for the Year and, if so,
shall certify in writing the Incentive Awards, if any, that will be made to
Covered Employees for the Year, pursuant to Section 9 below. The Committee may,
in its sole discretion, make no Incentive Awards for a particular Year. If the
Committee determines that Incentive Awards shall be made under the Plan for a
Year, the Committee shall make and allot such individual Incentive Awards to
Covered Employees in accordance with the provisions of Section 9(a) below.


6.


Change in Fiscal Year


                 In the event of a change in the Corporation's fiscal year, the
Plan shall apply, with prorated adjustment of Net Capital, to any intermediate
period of less than 12 months, and shall then apply to each subsequent fiscal
year.


7.


Code Section 162(m) Compliance


                 It is the intent of the Company that Incentive Awards made to
persons who are "covered employees" within the meaning of Section 162(m) of the
Code shall constitute "qualified performance-based compensation" satisfying the
requirements of Section 162(m) of the Code. Accordingly, the provisions of the
Plan shall be interpreted in a manner consistent with Section 162(m) of the
Code. However, the Change in Control payments authorized under Section 13 shall
be made without regard to whether the payments satisfy the requirements of
Section 162(m) of the Code. If any other provision of the Plan or an Incentive
Award is intended to but does not comply with, or is inconsistent with, the
requirements of Section 162(m) of the Code, such provision shall be construed or
deemed amended to the extent necessary to conform to and comply with such
requirements.


8.


Eligibility


                 The Committee shall select each senior executive of the
Corporation who shall be eligible to participate in the Plan for a particular
Year and shall set the Award Percentage for each such senior executive for such
Year. The Committee shall also establish a Target Award for each senior
executive. No member of the Committee shall be eligible for an Incentive Award
under the Plan. A senior executive who is eligible for an Incentive Award under
the Plan for a Year shall not be eligible in the same Year for an incentive
award under any other annual incentive plan maintained by the Corporation.


9.


Annual Awards and Time of Payment


 

(a)


Subject to the provisions of Section 5, above, and the provisions of this
Section 9(a), a Covered Employee may be granted an Incentive Award for a
particular Year in such individual amount as the Committee, in accordance with
the Plan, may in its discretion determine. In selecting Covered Employees,
setting Award Percentages, and fixing the amount of any Incentive Awards
thereunder, the Committee shall take into consideration the Award Percentage for
each Covered Employee and the present and potential contribution of each Covered
Employee to the operating progress and earning power of the Corporation.


 

(b)


If the Committee determines that it will establish an Incentive Reserve for a
Year, the Committee shall set forth in writing, during the first ninety days of
the Year, (i) which senior executives shall participate in the Plan as Covered
Employees for the Year, and (ii) the Award Percentage for each Covered Employee.
In no event shall the sum of the Award Percentages of all Covered Employees for
a Year exceed 100% of the Incentive Reserve for such Year.


 

(c)


The Committee may exercise its discretion to reduce (but not to increase) the
actual Incentive Award of any Covered Employee to an amount less than the
Covered Employee's Award Percentage for the Year. In no event shall a reduction
in the amount awarded to one Covered Employee increase the amount that is
available for awards to any other Covered Employee.


 

(d)


Subject to this Section 9(d) and to such other conditions as the Committee may
in accordance with the Plan prescribe, each Incentive Award shall be paid as
promptly as reasonably practicable after the determination of the amount of such
Incentive Award. The Committee may in its discretion, when it deems such action
to be in the best interests of the Company, direct that the total amount of any
Incentive Award be paid in such installments and at such times as it may
specify.


 

(e)


The amount of each full or installment payment of an Incentive Award shall, when
paid, be subject to a deduction for any and all taxes required by any government
to be withheld by the Corporation and paid over to such government for the
account of the Covered Employee to whom the award was made. The payment to any
such government of an amount so withheld shall, for the purposes of the Plan, be
deemed a payment thereof to the employee or his or her legal representatives.


10.


Awards Payable in Cash


 

(a)


Incentive Awards under the Plan for any Year shall be paid in cash.


 

(b)


With respect to each Incentive Award under the Plan, the amount thereof shall be
held or provided by the Company or the appropriate Subsidiary (without liability
for interest) for payment to the Covered Employee or his or her legal
representatives, as the case may be, as provided in Section 9 above.


11.


Report of Awards


                 As promptly as reasonably practicable after Incentive Awards
for a particular Year have been determined in accordance with the Plan, a report
shall be prepared listing: (a) the names of the Covered Employees to whom
Incentive Awards have been made for such Year and the amount of each such
Incentive Award, and (b) if any Incentive Award is to be payable in installments
under Section 10(b) above, appropriate orders and directions respecting the
payment thereof.


12.


Administrative Expenses


                 All costs of the Plan, including such fee, retainer, or other
remuneration payment to members of the Committee as may from time to time be
authorized by the Board of Directors, and all expenses incurred by the Committee
in interpreting and administering the Plan, shall be borne by the Corporation
and not charged against the Incentive Reserve.


13.


Change in Control Payments


 

(a)


In the event of a Change in Control, Covered Employees shall be entitled to
receive payment of awards under the Plan in accordance with this Section 13.
Awards under this Section 13 are not required to comply with Section 7 of the
Plan or with the provisions of Section 162(m) of the Code.


 

(b)


If a Change in Control occurs after Incentive Awards for a particular Year have
been determined by the Committee in accordance with the Plan, but before the
payment of such awards, then such Incentive Awards shall be paid as promptly as
reasonably practicable, but not more than 30 days, after such Change in Control.


 

(c)


If a Change in Control occurs before Incentive Awards for such Year have been
determined by the Committee,


   

           (i) each individual who was a Covered Employee at the end of such
Year shall be entitled to receive an award under this Section 13(c)(i) for such
Year in an amount at least equal to the greater of (A) the average of such
individual's bonuses under the Company's Management Incentive Plan and any
comparable bonuses under any successor plan thereto (including the Plan) for
each Year during the three preceding Years in which the individual participated
in such plan, or (B) the Covered Employee's Target Award, and


   

           (ii) each individual whose employment terminated during such Year as
a result of retirement, disability, or death and who was a Covered Employee at
the time of such termination shall be entitled to receive an award under this
Section 13(c)(ii) for such partial Year in an amount at least equal to the
greater of (A) the average of such individual's bonuses under the Company's
Management Incentive Plan and any comparable bonuses under any successor plan
thereto (including the Plan) for each Year during the three preceding Years in
which the individual participated in such plan, or (B) the Covered Employee's
Target Award, multiplied in either case by a fraction the numerator of which is
the number of months (whole or partial) in such Year through the date of such
termination and the denominator of which is 12.


 

(d)


If such Change in Control occurs before the designation of Covered Employees for
such Year, the Covered Employees designated for the previous Year as in effect
at the end of such previous Year shall be applicable and shall be used in
calculating awards provided for under Section 13(c).


 

(e)


If, after the occurrence of a Change in Control, the Plan is continued in effect
without material amendment and the Board of Directors and the Committee confirm
that the Plan will be interpreted and administered substantially in accordance
with past practices, then payment of awards to which individuals may become
entitled under subparagraph (c) of this Section 13 shall be made in accordance
with Section 10 above. If, however, the Plan is terminated, suspended or
materially amended, or if the Board of Directors and the Committee do not so
confirm after the occurrence of a Change in Control, then payment of awards to
which individuals may become entitled under subparagraph (c) of this Section 13
shall be made as promptly as practicable, but not more than 30 days, after such
Change in Control.


 

(f)


In the event of a Change in Control, nothing in this Section 13 shall preclude
the payment of Incentive Awards under the Plan or otherwise in an amount in
excess of the amount required to be paid under this Section 13.


 

(g)


The Company shall promptly reimburse an individual entitled to an Incentive
Award or other awards under this Section 13 for all legal fees and expenses
reasonably incurred in successfully seeking to obtain or enforce any right or
benefit provided under this Section 13.


14.


Unfunded Plan


                 The Plan shall be an unfunded plan. Benefits under the Plan
shall be paid from the general assets of the Corporation. The Corporation may
establish a trust pursuant to a trust agreement and make contributions thereto
for the purpose of assisting the Corporation in meeting its obligations
hereunder. Any such trust agreement shall contain procedures to the following
effect:


 

(a)


In the event of the insolvency of the Corporation, the trust fund will be
available to pay the claims of any creditor of the Corporation to whom a
distribution may be made in accordance with state and federal bankruptcy laws.
The Corporation shall be deemed to be "insolvent" if the Corporation is subject
to a pending proceeding as a debtor under the Federal Bankruptcy Code (or any
successor federal statute) or any state bankruptcy code. In the event that the
Corporation becomes insolvent, the Board of Directors and chief executive
officer of the Corporation shall notify the trustee of the event as soon as
practicable. Upon receipt of such notice, or if the trustee receives other
written allegations of the Corporation's insolvency, the trustee shall cease
making payments of benefits from the trust fund, shall hold the trust fund for
the benefit of the Corporation's creditors, and shall take such steps as are
necessary to determine within 30 days whether the Corporation is insolvent. In
the case of the trustee's actual knowledge of or other determination of the
Corporation's insolvency, the trustee will deliver assets of the trust fund to
satisfy claims of the Corporation's creditors as directed by a court of
competent jurisdiction.


 

(b)


The trustee shall resume payments of benefits under the trust agreement only
after the trustee has determined that the Corporation is not insolvent (or is no
longer insolvent, if the trustee had previously determined the Corporation to be
insolvent) or upon receipt of an order of a court of competent jurisdiction
requiring such payment. If the trustee discontinues payment of benefits pursuant
to clause (a), above, and subsequently resumes such payment, the first payment
on account of a Covered Employee following such discontinuance shall include an
aggregate amount equal to the difference between the payments which would have
been made on account of such Covered Employee by the Corporation during any such
period of discontinuance, plus interest on such amount at a rate equivalent to
the net rate of return earned by the trust fund during the period of such
discontinuance.


15.


Termination, Suspension and Amendment


 

(a)


The Board of Directors may at any time and from time to time alter, amend,
suspend or terminate the Plan; provided, however, that no provision of the Plan
relating to a Change in Control nor any definition of a term used in any such
provision may be altered, amended, suspended, or terminated after the occurrence
of a Change in Control and further provided that unless the Board of Directors
specifically provides otherwise, any revision or amendment that would cause the
Plan to fail to comply with the requirements of any applicable law, regulation
or rule if such amendment were not approved by the shareholders of the Company
shall not be effective unless and until such shareholder approval is obtained.


 

(b)


No amendment, suspension, or termination of the Plan shall adversely affect any
right or obligation with respect to an Incentive Award theretofore made, or
required to be made after the occurrence of a Change in Control, including
without limitation, the right to receive payment of Incentive Awards in
accordance with Section 13 above.


16.


No Right to Employment or Participation


 

(a)


No provision of the Plan nor any action taken by the Committee or the Company
pursuant to the Plan shall give or be construed as giving any salaried employee
of the Corporation any right to be retained in the employ of the Company or of
any Subsidiary, or affect or limit the right of the Company to terminate such
employment.


 

(b)


No employee of the Corporation shall have the right to be selected to
participate in the Plan.


17.


Legal Construction


 

(a)


If any provision of the Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.


 

(b)


The Plan and all Incentive Awards or other awards under the Plan shall be
construed in accordance with and governed by the laws of the State of New Jersey
(without regard to legislative or judicial conflict of law rules of any state),
except to the extent superseded by federal law.


                 IN WITNESS WHEREOF, the Company has caused its duly authorized
officers to adopt the Vulcan Materials Company Executive Incentive Plan this
26th day of March, 2001.


   

VULCAN MATERIALS COMPANY

By:         /s/ Donald M. James              
                 Donald M. James
  Chairman and Chief Executive Officer


ATTEST:

By:         /s/ William F. Denson, III    
                  William F. Denson, III
                        Secretary


 